NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT

EMMY PANKAU,                        )
                                    )
           Petitioner,              )
                                    )
v.                                  )                   Case No. 2D13-5373
                                    )
DEPARTMENT OF HIGHWAY SAFETY        )
AND MOTOR VEHICLES,                 )
                                    )
           Respondent.              )
___________________________________ )

Opinion filed August 8, 2014.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Anne Morris of Isaak Law, PLLC, for
Petitioner.

Stephen D. Hurm, General Counsel and
Kimberly A. Gibbs, Assistant General
Counsel of Department of Highway Safety
and Motor Vehicles, Orlando, for
Respondent.



LaROSE, Judge.
              Emmy Pankau seeks certiorari review of a circuit court order denying her

motion for clarification. We have jurisdiction, see Fla. R. App. P. 9.030(b)(2)(B), and

grant the petition.

              In Pankau v. Department of Highway Safety & Motor Vehicles, 91 So. 3d
923 (Fla. 2d DCA 2012), cause dismissed, 100 So. 3d 1149 (Fla. 2012), we quashed a

circuit court order that denied Ms. Pankau certiorari relief from an administrative

decision upholding the suspension of her driver's license. See §§ 322.2615(1), (6),

(14), .31, Fla. Stat. (2010). We directed the circuit court to consider whether an

adequate mechanism existed for Ms. Pankau to challenge the lawfulness of the

underlying traffic stop. Pankau, 91 So. 3d at 923-24. The circuit court then

reconsidered Ms. Pankau's certiorari petition, quashed the Department's final order

upholding Ms. Pankau's license suspension, and remanded the cause to the

Department for further proceedings.

              In light of our holding in McLaughlin v. Department of Highway Safety &

Motor Vehicles, 128 So. 3d 815 (Fla. 2d DCA 2012), and because Ms. Pankau's license

suspension period expired during the review period, Ms. Pankau moved for clarification.

The circuit court denied her motion and she petitioned this court for second-tier

certiorari review to determine whether the circuit court afforded due process and applied

the correct law. See Forth v. Dep't of Highway Safety & Motor Vehicles, 39 Fla. L.

Weekly D1352 (Fla. 2d DCA June 27, 2014). Under McLaughlin, 128 So. 3d at 815,

and Forth, 39 Fla. L. Weekly D1352 at *1, we held that when the Department

administratively suspends a driver's license, and the suspension period expires while a

matter is under review but the department seeks further formal administrative hearings,

the circuit court should quash the administrative order, rather than quash and remand
                                           -2-
for further proceedings. "No further proceedings are necessary on remand because the

issue of the validity of the suspension of [the] driver's license is moot." McLaughlin, 128
So. 3d at 815. The circuit court in this case failed to apply the correct law when it

remanded the moot issue to the administrative tribunal. Forth, 39 Fla. L. Weekly D1352

at *1.

              Petition granted; order quashed to the extent that it remanded the case.




ALTENBERND and KELLY, JJ., Concur.




                                            -3-